DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Doi 2018/0187905).
Regarding Claim 1; Doi discloses a heat sink (as depicted by Fig.’s 1 and 3—as constituted by 20, 10, 44 and/or 14 as set forth by para.’s 0038-0039) comprising: a pipe through which refrigerant flows (refrigerant flowing through pipe-10A—as set forth by para. 0080), the refrigerant is cooled by a heat exchanger (via heat exchanger-11 or 14—as set forth by para. ‘s 0030 or 0034); and 5a cooling block (20) having a first surface and a second surface opposite to the first surface (first and second surface of 44—as depicted by fig.’s 1 or 3), at least one projection being formed in the first surface of the cooling block (as depicted by Fig. 3—whereas the first surface of comprises projection(s) extending toward the pipe), the pipe being in contact with the projection, the pipe being arranged to be spaced and keep a distance from a portion of the cooling block other than the projection (as depicted by Fig. 3—whereas 10A is recessed in and contacts a groove of projection(s) extending from 20 in which the groove is spaced at a distance from atleast another groove and/or an opposite surface of the cooling block).  

Regarding Claim 2; Doi discloses the heat sink according to claim 1, wherein a groove portion extending along one direction of the projection in plan view is formed in the projection, and the pipe is fitted in the groove portion and is in contact with the projection (as already set forth).  

Regarding Claim 3; Doi discloses the heat sink according to claim 2, wherein a dimension of the projection in the one direction is shorter than a dimension of the cooling block in the one direction (as depicted by Fig. 3—whereas the projection(s) defining the respective groove is only a subset of a dimension of 20 in one direction; and is shorter than the distance from a surface of 20 which contacts 41 or 27 to the distal end of the projection(s)).  

20Regarding Claim 4; Doi discloses the circuit device comprising: the heat sink according to claim 1; and an electronic component, the cooling block having a first surface in which the projection is formed, and a second surface opposite to the first surface, 25the electronic component being attached to the second surface (as depicted by Fig. 3—whereas the projection(s) are formed on a second surface opposite to a first surface having electronic component(s) 41 and 27 of 21 and/or including other electric parts atop 42 which indirectly connects to the second surface and include microcomputer, relay, resistor, capacitor—as set forth by para. 0050).  

Regarding Claim 5; Doi discloses the circuit device according to claim 4, wherein the electronic component includes a first electronic component and a second electronic component, -31-657503US01, DE01, GBO1, CN01: 9180618US01, DE01, GBO1, CNO1at least a portion of the first electronic component overlaps with a region of the projection in plan view, and the second electronic component overlaps with a region other than the projection in plan view (as depicted by Fig. 3—whereas 27 overlaps the projection in plan view; and 27a or 41 overlaps another region of the cooling block that does not include the projection; and/or atleast one of the electric parts atop 42 disposed over 41 also overlaps another region of the cooling block).  

Regarding Claim 6; Doi discloses the circuit device according to claim 5, wherein the first electronic component has a heat generation amount larger than that of the second electronic component (whereas 27 generates heat and otherwise 27a is an electronic component that does not generate heat; AND/OR whereas electronic component(s) 41 and 27 of 21 generates more heat relative to other high heat generating parts of 21—para. 0058, wherein the other parts atop 42 which include microcomputer, relay, resistor, capacitor—as set forth by para. 0050). 
 
10Regarding Claim 7; Doi discloses the circuit device according to claim 5, wherein the first electronic component has a plane area smaller than a plane area of the projection in plan view (as depicted by Fig. 4—whereas the length of the projections along the length of the cooling block extends past the length of 27).  

Allowable Subject Matter
Claims 8-9, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 8; Doi discloses the circuit device according to claim 5, wherein the projection is formed in each of the first surface and the second surface, 15the projection formed in the second surface includes a first projection and a second projection, and the first projection and the second projection have different thicknesses with respect to a direction connecting the first surface and the second surface.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835